HOFFMAN, J.,
dissents and would hold that no crime was committed without an intent to defraud in the instant case. Section 4105 of the Crimes Code, Act of December 6, 1972, P.L. 1482, No. 334, § 1; 18 Pa.C.S. § 4105, provides only that an actor pass a check and that he knows that the check will not be honored. The section does not explicitly require that anything of value pass or that the victim be injured or *604harmed in any way. Cf., Commonwealth v. Conti, 236 Pa.Superior Ct. 488, 345 A.2d 238 (1975); Commonwealth v. Ulsh, 68 D.&C.2d 124 (1974). As such, § 4105 invites litigants to use the already overtaxed criminal justice system to resolve what are essentially contract disputes. See Commonwealth v. Gallo, 473 Pa. 186, 373 A.2d 1109 (1977).